ACCEPTED
                                                                                                03-14-00703-cr
                                                                                                     13851779
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                         11/17/2016 1:36:25 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK




        CHRIS M. “MATT” DILLON                                              FILED IN
                                                                     3rd COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                     11/17/2016 1:36:25 PM
                                        LAWYER                           JEFFREY D. KYLE
                                                                              Clerk
P.O. Box 446                                                                    (512) 303-2889
Bastrop, Texas 78602                                               Toll Free Fax (866) 375-1815

                                    November 17, 2016

   Jeffrey D. Kyle, Clerk
   Third Court of Appeals
   PO Box 12547
   Austin, Texas 78711

          Re:    NO. 3-14-00703-CR
                 Timothy Wheat v. State

   Dear Clerk of the Court:
          The purpose of this letter is to comply with TRAP 48.4 for the above referenced
   cause. I have sent a letter with a copy of the opinion via certified mail return receipt
   requested to the last known address of the defendant as well as informing the
   defendant of his right to file a pro se petition for discretionary review on November
   17, 2016.
          Should you have any questions, please do not hesitate to contact me.
                                              Very truly yours,

                                             /s/ Chris M. Dillon